UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05569 Franklin Universal Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: ( 650) 312-2000 Date of fiscal year end: 8/31 Date of reporting period: 05/31/16 Item 1. Schedule of Investments. Franklin Universal Trust Statement of Investments, May 31, 2016 (unaudited) Country Shares Value Common Stocks 44.0% Energy 1.6% Spectra Energy Corp. United States 92,350 $ 2,942,271 Materials 0.9% BHP Billiton PLC, ADR Australia 25,185 602,929 Freeport-McMoRan Inc., B United States 80,380 890,610 a South32 Ltd., ADR Australia 10,074 55,609 1,549,148 Transportation 0.0% † a,b CEVA Holdings LLC United Kingdom 179 62,800 Utilities 41.5% Alliant Energy Corp. United States 80,000 2,964,000 American Electric Power Co. Inc. United States 75,000 4,854,750 CenterPoint Energy Inc. United States 122,800 2,766,684 CMS Energy Corp. United States 65,000 2,718,300 Consolidated Edison Inc. United States 42,000 3,076,920 Dominion Resources Inc. United States 90,000 6,502,500 DTE Energy Co. United States 25,000 2,267,000 Duke Energy Corp. United States 57,560 4,502,919 Edison International United States 61,000 4,369,430 Entergy Corp. United States 30,000 2,277,600 Exelon Corp. United States 55,000 1,884,850 FirstEnergy Corp. United States 60,000 1,968,600 Great Plains Energy Inc. United States 70,000 2,042,600 NextEra Energy Inc. United States 41,500 4,984,980 PG&E Corp. United States 50,000 3,004,000 Pinnacle West Capital Corp. United States 56,000 4,121,040 PPL Corp. United States 80,000 3,083,200 Public Service Enterprise Group Inc. United States 45,000 2,013,750 Sempra Energy United States 50,000 5,356,000 The Southern Co. United States 68,250 3,374,280 WEC Energy Group Inc. United States 40,000 2,405,600 Westar Energy Inc. United States 60,000 3,379,800 Xcel Energy Inc. United States 60,000 2,482,200 76,401,003 Total Common Stocks (Cost $41,906,498) 80,955,222 Convertible Preferred Stocks 0.1% Transportation 0.1% a,b CEVA Holdings LLC, cvt. pfd., A-1 United Kingdom 6 3,150 a,b CEVA Holdings LLC, cvt. pfd., A-2 United Kingdom 388 135,943 Total Convertible Preferred Stocks (Cost $587,093) 139,093 Principal Amount * Corporate Bonds 84.8% Automobiles & Components 2.2% Fiat Chrysler Automobiles NV, senior note, 5.25%, 4/15/23 United Kingdom 2,000,000 1,995,449 The Goodyear Tire & Rubber Co., senior bond, 5.00%, 5/31/26 United States 600,000 608,250 senior note, 6.50%, 3/01/21 United States 1,100,000 1,154,450 senior note, 5.125%, 11/15/23 United States 300,000 308,250 4,066,399 Banks 3.5% CIT Group Inc., senior note, 5.375%, 5/15/20 United States 500,000 522,500 5.00%, 8/15/22 United States 1,200,000 1,231,500 c 144A, 6.625%, 4/01/18 United States 300,000 317,157 d Citigroup Inc., junior sub. bond, M, 6.30% to 5/15/24, FRN thereafter, Perpetual United States 1,100,000 1,100,000 d JPMorgan Chase & Co., junior sub. bond, R, 6.00% to 8/01/23, FRN thereafter, Perpetual United States 900,000 931,218 Quarterly Statement of Investments | See Notes to Statement of Investments. Franklin Universal Trust Statement of Investments, May 31, 2016 (unaudited) (continued) V, 5.00% to 7/30/19, FRN thereafter, Perpetual United States 1,100,000 1,060,323 Royal Bank of Scotland Group PLC, sub. note, 6.125%, 12/15/22 United Kingdom 900,000 959,166 5.125%, 5/28/24 United Kingdom 400,000 396,446 6,518,310 Capital Goods 2.1% c Bombardier Inc., senior bond, 144A, 7.50%, 3/15/25 Canada 1,200,000 1,062,000 c HD Supply Inc., senior note, 144A, 5.75%, 4/15/24 United States 400,000 417,000 Navistar International Corp., senior bond, 8.25%, 11/01/21 United States 800,000 570,160 Oshkosh Corp., senior note, 5.375%, 3/01/22 United States 500,000 518,750 TransDigm Inc., senior sub. bond, 6.50%, 7/15/24 United States 500,000 512,500 senior sub. bond, 6.50%, 5/15/25 United States 100,000 101,875 senior sub. note, 6.00%, 7/15/22 United States 700,000 715,750 3,898,035 Commercial & Professional Services 1.3% c Acosta Inc., senior note, 144A, 7.75%, 10/01/22 United States 1,000,000 967,500 United Rentals North America Inc., senior bond, 5.75%, 11/15/24 United States 1,400,000 1,410,500 5.875%, 9/15/26 United States 100,000 99,000 2,477,000 Consumer Durables & Apparel 3.3% c Hanesbrands Inc., senior note, 144A, 4.625%, 5/15/24 United States 1,000,000 1,005,000 KB Home, senior bond, 7.50%, 9/15/22 United States 1,100,000 1,127,500 senior note, 4.75%, 5/15/19 United States 200,000 200,500 senior note, 7.00%, 12/15/21 United States 300,000 304,500 c Newell Brands Inc., senior note, 144A, 5.00%, 11/15/23 United States 700,000 730,625 c Taylor Morrison Communities Inc./Monarch Communities Inc., senior note, 144A, 5.25%, 4/15/21 United States 400,000 403,000 5.875%, 4/15/23 United States 500,000 506,250 5.625%, 3/01/24 United States 1,000,000 985,000 Toll Brothers Finance Corp., senior bond, 5.625%, 1/15/24 United States 700,000 738,500 6,000,875 Consumer Services 4.1% c 1011/New Red Finance Inc., secured note, second lien, 144A, 6.00%, 4/01/22 Canada 1,000,000 1,038,750 senior secured note, first lien, 144A, 4.625%, 1/15/22 Canada 500,000 511,875 c 24 Hour Holdings III LLC, senior note, 144A, 8.00%, 6/01/22 United States 1,000,000 765,000 c,e Fontainebleau Las Vegas, senior secured bond, first lien, 144A, 11.00%, 6/15/15 United States 1,600,000 3,160 c International Game Technology PLC, senior secured bond, 144A, 6.50%, 2/15/25 United States 2,200,000 2,227,500 c Landry's Inc., senior note, 144A, 9.375%, 5/01/20 United States 900,000 946,125 c Wynn Las Vegas LLC/Wynn Las Vegas Capital Corp., senior bond, 144A, 5.50%, 3/01/25 United States 1,300,000 1,261,000 c Wynn Macau Ltd., senior note, 144A, 5.25%, 10/15/21 Macau 800,000 786,000 7,539,410 Diversified Financials 4.8% AerCap Ireland Capital Ltd./AerCap Global Aviation Trust, senior note, 4.25%, 7/01/20 Netherlands 800,000 822,556 4.625%, 10/30/20 Netherlands 200,000 207,866 5.00%, 10/01/21 Netherlands 500,000 525,752 Ally Financial Inc., senior note, 5.50%, 2/15/17 United States 600,000 612,116 Deutsche Bank AG, sub. bond, 4.296% to 5/24/23, FRN thereafter, 5/24/28 Germany 1,400,000 1,242,710 E*TRADE Financial Corp., senior note, 5.375%, 11/15/22 United States 300,000 315,000 4.625%, 9/15/23 United States 400,000 403,000 c Lincoln Finance Ltd., senior secured note, 144A, 7.375%, 4/15/21 Netherlands 800,000 856,000 Navient Corp., senior note, 8.45%, 6/15/18 United States 900,000 973,125 5.50%, 1/15/19 United States 800,000 803,000 4.875%, 6/17/19 United States 800,000 784,000 c Neuberger Berman Group LLC/Finance Corp., senior note, 144A, 5.875%, 3/15/22 United States 700,000 729,750 Franklin Universal Trust Statement of Investments, May 31, 2016 (unaudited) (continued) c OneMain Financial Holdings Inc., senior note, 144A, 7.25%, 12/15/21 United States 600,000 606,000 8,880,875 Energy 10.6% e BreitBurn Energy Partners LP/BreitBurn Finance Corp., senior bond, 7.875%, 4/15/22 United States 700,000 98,000 senior note, 8.625%, 10/15/20 United States 600,000 85,500 California Resources Corp., c secured note, second lien, 144A, 8.00%, 12/15/22 United States 615,000 448,181 senior bond, 6.00%, 11/15/24 United States 138,000 75,038 senior note, 5.50%, 9/15/21 United States 92,000 50,140 Calumet Specialty Products Partners LP/Calumet Finance Corp., senior note, 7.75%, 4/15/23 United States 800,000 534,000 c 144A, 11.50%, 1/15/21 United States 300,000 327,000 CGG SA, senior note, 6.50%, 6/01/21 France 600,000 258,000 6.875%, 1/15/22 France 300,000 129,000 e Chaparral Energy Inc., senior bond, 8.25%, 9/01/21 United States 200,000 95,500 senior bond, 7.625%, 11/15/22 United States 300,000 143,250 senior note, 9.875%, 10/01/20 United States 800,000 388,000 e CHC Helicopter SA, senior secured note, first lien, 9.25%, 10/15/20 Canada 1,350,000 604,125 c Cheniere Corpus Christi Holdings LLC, senior secured note, 144A, 7.00%, 6/30/24 United States 600,000 615,750 c Chesapeake Energy Corp., secured note, second lien, 144A, 8.00%, 12/15/22 United States 1,006,000 811,087 Clayton Williams Energy Inc., senior note, 7.75%, 4/01/19 United States 500,000 380,000 Compressco Partners LP/Finance Corp., senior note, 7.25%, 8/15/22 United States 300,000 244,500 CONSOL Energy Inc., senior note, 5.875%, 4/15/22 United States 300,000 246,000 8.00%, 4/01/23 United States 800,000 692,000 c Crestwood Midstream Partners LP/Crestwood Midstream Finance Corp., senior note, 144A, 6.25%, 4/01/23 United States 500,000 470,000 Energy Transfer Equity LP, senior note, first lien, 7.50%, 10/15/20 United States 1,500,000 1,537,500 senior secured bond, first lien, 5.875%, 1/15/24 United States 200,000 184,500 e Energy XXI Gulf Coast Inc., senior note, 9.25%, 12/15/17 United States 1,300,000 84,500 c EnQuest PLC, senior note, 144A, 7.00%, 4/15/22 United Kingdom 600,000 375,000 e EPL Oil & Gas Inc., senior note, 8.25%, 2/15/18 United States 800,000 68,000 c Ferrellgas LP/Ferrellgas Finance Corp., senior note, 144A, 6.75%, 6/15/23 United States 900,000 834,750 b,e Goodrich Petroleum Corp., secured note, second lien, 144A, 8.875%, 3/15/18 United States 600 f 90,000 Halcon Resources Corp., senior note, 9.75%, 7/15/20 United States 800,000 162,000 c senior secured note, third lien, 144A, 13.00%, 2/15/22 United States 520,000 287,300 c,e Linn Energy LLC/Finance Corp., senior secured note, second lien, 144A, 12.00%, 12/15/20 United States 1,100,000 308,000 Martin Midstream Partners LP/Martin Midstream Finance Corp., senior note, 7.25%, 2/15/21 United States 1,000,000 932,500 Memorial Resource Development Corp., senior note, 5.875%, 7/01/22 United States 400,000 398,750 e Midstates Petroleum Co. Inc./LLC, senior note, 9.25%, 6/01/21 United States 700,000 10,500 c Murray Energy Corp., secured note, second lien, 144A, 11.25%, 4/15/21 United States 700,000 136,500 PBF Holding Co. LLC, first lien, 8.25%, 2/15/20 United States 1,200,000 1,252,500 c,e Peabody Energy Corp., secured note, second lien, 144A, 10.00%, 3/15/22 United States 1,700,000 250,750 e Penn Virginia Corp., senior note, 8.50%, 5/01/20 United States 700,000 217,000 QEP Resources Inc., senior bond, 5.375%, 10/01/22 United States 700,000 654,500 Sabine Pass Liquefaction LLC, first lien, 5.625%, 2/01/21 United States 1,000,000 1,026,250 6.25%, 3/15/22 United States 200,000 205,500 5.625%, 4/15/23 United States 500,000 507,500 Sanchez Energy Corp., senior note, 7.75%, 6/15/21 United States 900,000 693,000 6.125%, 1/15/23 United States 100,000 72,500 c,e Ultra Petroleum Corp., senior bond, 144A, 6.125%, 10/01/24 United States 700,000 378,000 W&T Offshore Inc., senior note, 8.50%, 6/15/19 United States 1,200,000 282,000 Weatherford International LLC, senior note, 6.35%, 6/15/17 United States 200,000 203,000 Weatherford International Ltd., senior note, 6.00%, 3/15/18 United States 100,000 99,000 9.625%, 3/01/19 United States 600,000 594,000 Franklin Universal Trust Statement of Investments, May 31, 2016 (unaudited) (continued) 5.125%, 9/15/20 United States 200,000 163,000 4.50%, 4/15/22 United States 400,000 312,000 WPX Energy Inc., senior note, 8.25%, 8/01/23 United States 500,000 489,375 19,504,746 Food, Beverage & Tobacco 3.1% Constellation Brands Inc., senior bond, 4.75%, 11/15/24 United States 400,000 422,500 senior note, 4.25%, 5/01/23 United States 500,000 517,500 senior note, 4.75%, 12/01/25 United States 100,000 105,063 Cott Beverages Inc., senior note, 6.75%, 1/01/20 United States 600,000 629,250 c Dole Food Co. Inc., senior secured note, 144A, 7.25%, 5/01/19 United States 300,000 297,750 c JBS USA LLC/Finance Inc., senior bond, 144A, 5.875%, 7/15/24 United States 900,000 888,750 senior note, 144A, 8.25%, 2/01/20 United States 300,000 313,875 senior note, 144A, 7.25%, 6/01/21 United States 800,000 828,000 Post Holdings Inc., senior note, 7.375%, 2/15/22 United States 800,000 848,000 c 144A, 6.75%, 12/01/21 United States 500,000 528,750 c 144A, 6.00%, 12/15/22 United States 300,000 307,125 c 144A, 7.75%, 3/15/24 United States 100,000 108,750 5,795,313 Health Care Equipment & Services 5.0% c Acadia Healthcare Co. Inc., senior note, 144A, 6.50%, 3/01/24 United States 400,000 416,112 CHS/Community Health Systems Inc., senior note, 8.00%, 11/15/19 United States 900,000 893,250 senior note, 7.125%, 7/15/20 United States 400,000 373,000 senior note, 6.875%, 2/01/22 United States 200,000 172,878 senior secured note, first lien, 5.125%, 8/15/18 United States 121,000 123,403 DaVita HealthCare Partners Inc., senior bond, 5.125%, 7/15/24 United States 400,000 406,150 senior note, 5.75%, 8/15/22 United States 500,000 525,625 HCA Inc., senior bond, 5.875%, 5/01/23 United States 800,000 849,000 senior bond, 5.875%, 2/15/26 United States 1,400,000 1,452,500 senior secured bond, first lien, 5.875%, 3/15/22 United States 600,000 649,500 c,g MPH Acquisition Holdings LLC, senior note, 144A, 7.125%, 6/01/24 United States 300,000 309,000 Tenet Healthcare Corp., senior note, 5.00%, 3/01/19 United States 1,100,000 1,067,000 5.50%, 3/01/19 United States 400,000 393,000 8.125%, 4/01/22 United States 1,000,000 1,011,250 c Vizient Inc., senior note, 144A, 10.375%, 3/01/24 United States 600,000 643,500 9,285,168 Materials 14.2% c American Builders & Contractors Supply Co. Inc., senior note, 144A, 5.625%, 4/15/21 United States 900,000 938,250 ArcelorMittal, senior note, 6.50%, 3/01/21 France 900,000 936,315 6.125%, 6/01/25 France 300,000 294,000 c Ardagh Packaging Finance PLC, senior note, 144A, 9.125%, 10/15/20 Luxembourg 500,000 523,750 c Ardagh Packaging Finance PLC/Ardagh MP Holdings USA Inc., senior note, 144A, 6.25%, 1/31/19 Luxembourg 200,000 203,500 7.00%, 11/15/20 Luxembourg 88,235 86,691 6.75%, 1/31/21 Luxembourg 400,000 405,000 6.00%, 6/30/21 Luxembourg 500,000 495,000 c Barminco Finance Pty. Ltd., senior note, 144A, 9.00%, 6/01/18 Australia 800,000 630,000 c Blue Cube Spinco Inc., senior bond, 144A, 10.00%, 10/15/25 United States 800,000 938,000 c BlueScope Steel Ltd./BlueScope Steel Finance, senior note, 144A, 7.125%, 5/01/18 Australia 1,400,000 1,452,500 6.50%, 5/15/21 Australia 1,500,000 1,547,535 c Cemex Finance LLC, senior secured note, first lien, 144A, 6.00%, 4/01/24 Mexico 600,000 588,360 c Cemex SAB de CV, first lien, 144A, 5.70%, 1/11/25 Mexico 1,100,000 1,040,941 The Chemours Co., senior bond, 7.00%, 5/15/25 United States 200,000 176,750 senior note, 6.625%, 5/15/23 United States 1,100,000 992,750 c Eldorado Gold Corp., senior note, 144A, 6.125%, 12/15/20 Canada 1,000,000 945,000 Franklin Universal Trust Statement of Investments, May 31, 2016 (unaudited) (continued) c First Quantum Minerals Ltd., senior note, 144A, 6.75%, 2/15/20 Canada 631,000 507,955 7.00%, 2/15/21 Canada 1,131,000 898,438 c FMG Resources (August 2006) Pty. Ltd., senior secured note, 144A, 9.75%, 3/01/22 Australia 1,200,000 1,279,800 c NOVA Chemicals Corp., senior bond, 144A, 5.00%, 5/01/25 Canada 1,500,000 1,485,000 Novelis Inc., senior note, 8.75%, 12/15/20 Canada 700,000 729,750 c Owens-Brockway Glass Container Inc., senior note, 144A, 5.00%, 1/15/22 United States 1,000,000 1,020,000 5.875%, 8/15/23 United States 500,000 530,938 c Platform Specialty Products Corp., senior note, 144A, 10.375%, 5/01/21 United States 200,000 204,000 6.50%, 2/01/22 United States 900,000 803,250 c Rain CII Carbon LLC/CII Carbon Corp., second lien, 144A, 8.25%, 1/15/21 United States 500,000 386,250 Reynolds Group Issuer Inc./LLC/SA, first lien, 5.75%, 10/15/20 United States 500,000 516,875 senior note, 8.50%, 5/15/18 United States 1,000,000 1,003,750 senior note, 9.00%, 4/15/19 United States 200,000 204,500 senior note, 9.875%, 8/15/19 United States 100,000 104,000 senior note, 8.25%, 2/15/21 United States 1,000,000 1,040,557 c Sealed Air Corp., senior bond, 144A, 5.50%, 9/15/25 United States 400,000 416,000 senior note, 144A, 6.50%, 12/01/20 United States 400,000 458,000 Steel Dynamics Inc., senior bond, 5.50%, 10/01/24 United States 900,000 927,180 senior note, 5.125%, 10/01/21 United States 400,000 409,752 c Summit Materials LLC/Summit Materials Finance Corp., senior note, 144A, 8.50%, 4/15/22 United States 1,000,000 1,070,000 e Verso Paper Holdings LLC/Inc., senior secured note, first lien, 11.75%, 1/15/19 United States 216,000 37,800 26,228,137 Media 9.7% c Altice U.S. Finance I Corp., senior secured bond, 144A, 5.50%, 5/15/26 United States 900,000 920,250 AMC Networks Inc., senior note, 5.00%, 4/01/24 United States 900,000 901,125 Cablevision Systems Corp., senior note, 8.625%, 9/15/17 United States 700,000 747,250 CCO Holdings LLC/CCO Holdings Capital Corp., senior bond, 5.25%, 9/30/22 United States 1,700,000 1,751,000 c 144A, 5.75%, 2/15/26 United States 700,000 719,250 Clear Channel Worldwide Holdings Inc., senior note, 6.50%, 11/15/22 United States 500,000 504,375 senior sub. note, 7.625%, 3/15/20 United States 700,000 675,500 CSC Holdings LLC, senior note, 6.75%, 11/15/21 United States 700,000 721,350 5.25%, 6/01/24 United States 700,000 631,750 DISH DBS Corp., senior note, 6.75%, 6/01/21 United States 700,000 726,810 Gannett Co. Inc., senior bond, 6.375%, 10/15/23 United States 900,000 964,710 senior note, 5.125%, 7/15/20 United States 800,000 830,000 iHeartCommunications Inc., senior secured bond, first lien, 9.00%, 3/01/21 United States 1,300,000 975,000 senior secured note, first lien, 9.00%, 9/15/22 United States 100,000 74,125 c Radio One Inc., senior sub. note, 144A, 9.25%, 2/15/20 United States 500,000 435,000 c Sirius XM Radio Inc., senior bond, 144A, 6.00%, 7/15/24 United States 800,000 840,000 5.375%, 4/15/25 United States 700,000 704,375 c Unitymedia KabelBW GmbH, senior bond, 144A, 6.125%, 1/15/25 Germany 600,000 619,647 c Univision Communications Inc., senior secured bond, first lien, 144A, 6.75%, 9/15/22 United States 358,000 382,165 c Virgin Media Finance PLC, senior bond, 144A, 6.375%, 4/15/23 United Kingdom 300,000 310,500 c Virgin Media Secured Finance PLC, senior secured bond, 144A, 5.25%, 1/15/26 United Kingdom 500,000 499,118 first lien, 144A, 5.50%, 1/15/25 United Kingdom 800,000 820,000 first lien, 144A, 5.50%, 8/15/26 United Kingdom 200,000 202,000 c VTR Finance BV, senior secured note, 144A, 6.875%, 1/15/24 Chile 600,000 593,250 c WMG Acquisition Corp., secured note, 144A, 6.00%, 1/15/21 United States 1,190,000 1,231,650 Franklin Universal Trust Statement of Investments, May 31, 2016 (unaudited) (continued) senior note, 144A, 5.625%, 4/15/22 United States 100,000 102,375 17,882,575 Pharmaceuticals, Biotechnology & Life Sciences 3.4% c Concordia Healthcare Corp., senior note, 144A, 7.00%, 4/15/23 Canada 1,000,000 933,750 c Endo Finance LLC/Endo Ltd./Endo Finco Inc., senior bond, 144A, 6.00%, 2/01/25 United States 800,000 698,000 senior note, 144A, 6.00%, 7/15/23 United States 1,000,000 880,410 Horizon Pharma Financing Inc., senior note, 6.625%, 5/01/23 United States 1,500,000 1,387,500 c Jaguar Holding Co. II/Pharmaceutical Product Development LLC, senior note, 144A, 6.375%, 8/01/23 United States 500,000 511,750 c Valeant Pharmaceuticals International, senior note, 144A, 6.375%, 10/15/20 United States 1,100,000 984,500 c Valeant Pharmaceuticals International Inc., senior bond, 144A, 6.125%, 4/15/25 United States 300,000 251,250 senior note, 144A, 5.625%, 12/01/21 United States 700,000 595,000 6,242,160 Real Estate 1.2% Equinix Inc., senior bond, 5.375%, 4/01/23 United States 1,300,000 1,343,875 5.875%, 1/15/26 United States 200,000 209,000 MPT Operating Partnership LP/MPT Finance Corp., senior note, 6.375%, 3/01/24 United States 600,000 645,000 2,197,875 Retailing 1.1% c Argos Merger Sub Inc., senior note, 144A, 7.125%, 3/15/23 United States 300,000 304,500 c Dollar Tree Inc., senior note, 144A, 5.75%, 3/01/23 United States 500,000 530,625 Netflix Inc., senior bond, 5.875%, 2/15/25 United States 1,100,000 1,157,750 1,992,875 Semiconductors & Semiconductor Equipment 1.0% c Microsemi Corp., senior note, 144A, 9.125%, 4/15/23 United States 500,000 551,250 c Qorvo Inc., senior bond, 144A, 7.00%, 12/01/25 United States 1,300,000 1,352,000 1,903,250 Software & Services 2.8% c BMC Software Finance Inc., senior note, 144A, 8.125%, 7/15/21 United States 1,900,000 1,406,000 c First Data Corp., second lien, 144A, 5.75%, 1/15/24 United States 1,700,000 1,706,375 senior note, 144A, 7.00%, 12/01/23 United States 400,000 407,000 Infor (U.S.) Inc., senior note, 6.50%, 5/15/22 United States 1,700,000 1,568,250 5,087,625 Technology Hardware & Equipment 2.3% c Blackboard Inc., senior note, 144A, 7.75%, 11/15/19 United States 1,100,000 880,000 c,h CommScope Holdings Co. Inc., senior note, 144A, PIK, 6.625%, 6/01/20 United States 400,000 414,491 c CommScope Technologies Finance LLC, senior bond, 144A, 6.00%, 6/15/25 United States 900,000 920,250 c,g Diamond 1 Finance Corp./Diamond 2 Finance Corp., senior secured bond, first lien, 144A, 5.45%, 6/15/23 United States 300,000 305,328 6.02%, 6/15/26 United States 200,000 202,178 c Western Digital Corp., senior note, 144A, 10.50%, 4/01/24 United States 1,400,000 1,452,500 4,174,747 Telecommunication Services 6.7% CenturyLink Inc., senior bond, 6.75%, 12/01/23 United States 300,000 293,625 5.625%, 4/01/25 United States 1,000,000 888,750 c Digicel Group Ltd., senior note, 144A, 8.25%, 9/30/20 Bermuda 900,000 783,373 c Digicel Ltd., senior note, 144A, 6.00%, 4/15/21 Bermuda 500,000 444,585 6.75%, 3/01/23 Bermuda 300,000 264,788 Intelsat Jackson Holdings SA, senior bond, 6.625%, 12/15/22 Luxembourg 500,000 338,750 senior note, 7.25%, 10/15/20 Luxembourg 200,000 140,500 senior note, 7.50%, 4/01/21 Luxembourg 1,500,000 1,027,500 c Millicom International Cellular SA, senior note, 144A, 6.625%, 10/15/21 Luxembourg 900,000 895,175 c Sprint Communications Inc., senior note, 144A, 9.00%, 11/15/18 United States 2,000,000 2,135,000 Franklin Universal Trust Statement of Investments, May 31, 2016 (unaudited) (continued) 7.00%, 3/01/20 United States 500,000 518,495 Sprint Corp., senior bond, 7.875%, 9/15/23 United States 500,000 395,000 7.125%, 6/15/24 United States 500,000 379,062 T-Mobile USA Inc., senior bond, 6.50%, 1/15/24 United States 200,000 213,000 senior bond, 6.375%, 3/01/25 United States 500,000 525,625 senior note, 6.542%, 4/28/20 United States 800,000 826,489 senior note, 6.125%, 1/15/22 United States 100,000 105,875 senior note, 6.00%, 4/15/24 United States 200,000 208,920 c Wind Acquisition Finance SA, secured note, second lien, 144A, 7.375%, 4/23/21 Italy 1,700,000 1,618,196 senior secured note, first lien, 144A, 4.75%, 7/15/20 Italy 300,000 294,000 12,296,708 Transportation 0.5% c Florida East Coast Holdings Corp., secured note, first lien, 144A, 6.75%, 5/01/19 United States 400,000 401,000 senior note, 144A, 9.75%, 5/01/20 United States 200,000 167,000 c Stena International SA, senior secured bond, first lien, 144A, 5.75%, 3/01/24 Sweden 300,000 256,500 824,500 Utilities 1.9% Calpine Corp., senior bond, 5.75%, 1/15/25 United States 1,300,000 1,262,625 c senior secured bond, first lien, 144A, 7.875%, 1/15/23 United States 292,000 312,075 c InterGen NV, secured bond, 144A, 7.00%, 6/30/23 Netherlands 1,000,000 712,500 NRG Yield Operating LLC, senior bond, 5.375%, 8/15/24 United States 600,000 580,500 PPL Energy Supply LLC, senior bond, 6.50%, 6/01/25 United States 400,000 353,000 c,e Texas Competitive Electric Holdings Co. LLC/Texas Competitive Electric Holdings Finance Inc., senior secured note, first lien, 144A, 11.50%, 10/01/20 United States 700,000 218,750 3,439,450 Total Corporate Bonds (Cost $173,535,058) 156,236,033 i Senior Floating Rate Interests (Cost $765,504) 0.4% Household & Personal Products 0.4% Sun Products Corp., Tranche B Term Loan, 5.50%, 3/23/20 United States 770,137 765,805 Shares Escrows and Litigation Trusts (Cost $—) 0.0% a,b NewPage Corp., Litigation Trust United States 1,200,000 — Total Investments before Short Term Investments (Cost $216,794,153) 238,096,153 Short Term Investments (Cost $5,445,435) 2.9% Money Market Funds 2.9% a,j Institutional Fiduciary Trust Money Market Portfolio United States 5,445,435 5,445,435 Total Investments (Cost $222,239,588) 132.2% 243,541,588 Notes Payable ( ) % (60,000,000 ) Other Assets, less Liabilities 0.3% 629,880 Net Assets 100.0% $ 184,171,468 † Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Security has been deemed illiquid because it may not be able to be sold within seven days. At May 31, 2016, the aggregate value of these securities was $291,893, representing 0.16% of net assets. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Fund's Board of Trustees. At May 31, 2016, the aggregate value of these securities was $77,550,953, representing 42.11% of net assets. d Perpetual security with no stated maturity date. Franklin Universal Trust Statement of Investments, May 31, 2016 (unaudited) (continued) e Defaulted security or security for which income has been deemed uncollectible. f Principal amount is stated in 1,000 Units. g Security purchased on a when-issued basis. h Income may be received in additional securities and/or cash. i The coupon rate shown represents the rate at period end. j See Note 4 regarding investments in affiliated management investment companies. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt FRN - Floating Rate Note PIK - Payment-In-Kind Franklin Universal Trust Notes to Statement of Investments (unaudited) 1. ORGANIZATION Franklin Universal Trust (Fund) is registered under the Investment Company Act of 1940 as a closed-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Senior Fixed Rate Notes are carried at cost. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Fund's pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Investments in open-end mutual funds are valued at the closing NAV. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. INCOME TAXES At May 31, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ 4. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES The Fund invests in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. % of Affiliated Fund Number of Shares Number of Shares Value at Shares Outstanding Held at Beginning Gross Gross Held at End of End of Investment Realized Held at End of of Period Additions Reductions Period Period Income Gain (Loss) Period Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio 1,958,705 32,400,566 (28,913,836 ) 5,445,435 $ 5,445,435 $ - $ - 0.03 % 5. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of May 31, 2016, in valuing the Fund’s assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities Equity Investments: a Transportation $ - $ - $ 201,893 $ 201,893 Other Equity Investments b 80,892,422 - - 80,892,422 Corporate Bonds 156,142,873 93,160 156,236,033 Senior Floating Rate Interests - 765,805 - 765,805 Escrow s and Litigation Trusts - - - c - Short Term Investments 5,445,435 - - 5,445,435 Total Investments in Securities $ 86,337,857 $ 156,908,678 $ 295,053 $ 243,541,588 a Includes common and convertible preferred stocks. b For detailed categories, see the accompanying Statement of Investments. c Includes securities determined to have no value at May 31, 2016. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 6. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Franklin Universal Trust By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date July 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date July 27, 2016 By /s/Gaston Gardey Gaston Gardey Chief Financial Officer and Chief
